Title: To George Washington from Timothy Pickering, 28 March 1795
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          War-Office March 28. 1795.
        
        I have received letters from Kon-ondaigua, informing me of the death of General Chapin: and I take the liberty of inclosing letters from divers respectable inhabitants of that country,

strongly recommending the General’s son, Israel Chapin, to succeed his father. What they say of him appears to me strictly just. He has been so much employed by his father in the affairs of the Six Nations, that he is well acquainted with them. I do not know any man in that country who has equal pretensions. One thing I with great confidence expect—an honest application of all monies and goods and provisions destined for the use of the Indians, which pass through his hands. I am with the greatest respect sir, your most obt servant
        
          Timothy Pickering
        
        
          P.S. I beg leave to present with the recommendatory letters, one from Captain Chapin, the Candidate for the office, as a Specimen of his manner of writing.
        
      